Citation Nr: 1445836	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to December 1973 and from October 1974 to October 1976 and engaged in combat with the enemy, as demonstrated by his award of the Bronze Star Medal with V device and the Combat Action Ribbon, among other decorations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a May 2013 videoconference hearing before the undersigned.  A transcript of the hearing is of record.  Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files shows additional relevant documents located in Virtual VA.  


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability evaluation, but no higher, for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the notice, VA must inform the claimant of what information and evidence the claimant is expected to provide and what information and evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  For service-connection claims, the notice must also address the additional elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the VCAA duty to notify was satisfied by an undated letter sent to the Veteran that informed him of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letter also explained how VA determines the disability rating and effective date of claims that are found to be service-connected.  Although the letter was not dated, the fact that the Veteran received the notice prior to the August 2010 rating decision is demonstrated by the Veteran's March 2010 submission of the VCAA notice response form that was attached to the letter.  Accordingly, the Board finds that VA satisfied its duty to properly notify the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA obtained relevant service treatment records and VA treatment records and associated them the claims file.  VA provided the Veteran with relevant examinations in August 2010 and May 2012.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in more detail below, the examiners reviewed the Veteran's claims file, examined the Veteran, described the Veteran's disability in detail, and provided an analysis to support any conclusions.  Thus, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notice and assistance requirements.  

II.  Analysis

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform rating is warranted for the Veteran's PTSD.  

The criteria for evaluating disability due to service-connected mental disorders, including PTSD, are specified by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 116-18.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130; see also Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014) (stating that the Secretary does not intend for the provisions of an interim final rule replacing references to the DSM-IV with DSM-5 to apply to claims that have been certified for appeal to the Board or are pending before the Board).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health/illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

An August 2010 VA examination report shows that the Veteran reported that his irritability has been a significant problem throughout his work career, stating that his confrontational behavior has held him back at work and hurt his relationship with his kids.  He reported current symptoms of sleep disturbance, irritability with loss of control, lack of trust, and emotional constriction.  The severity of the symptoms is moderate and the symptoms are constant, continuous, or ongoing.  He reported that he has no friends and feels socially and emotionally isolated.  The Veteran reported that in recent years his nightmares have subsided, but he still experiences multiple awakenings throughout the night.  The Veteran reported a history of violent behavior described as intense fights with his first wife in which he screamed and threw things.  He also reported that he was prone to fights and arguments in social situations after discharge from the military.  The Veteran did not indicate a history of suicide attempts.  The Veteran also reported some depression after the death of his first wife.  

The Veteran reported that he does not take any medications for PTSD, that he has not received psychotherapy within the past year, that he has not been hospitalized for psychiatric reasons, and that he has not made any emergency room visits for his psychiatric problems.  The Veteran reported that he has not had any legal problems. 

The Veteran described his relationship with his grown son and daughter as conflicted and distant.  The Veteran reported that since leaving the service he worked as a warehouse and distribution manager for several different employers for 15 years.  He reported his relationship with the supervisor was fair and the relationship with his co-workers was fair.  He reported that during this employment he was fired from two jobs for verbal altercations.  He reported that he has been working for the past 13 years as a database manager for the Army Reserves.  He described his relationship with his supervisor and co-workers as fair.  He reported that he has not lost any time from work.  

The Veteran reported that since he developed his mental condition he feels less tolerant and patient with people and less emotionally connected with family members.  He also reported that work relationships have been conflictual, that he is more socially isolated, and that he has few leisure pursuits.  The Veteran reported PTSD symptoms including:  memories of stressor events; recurring distressing dreams that are no longer persistent; experiencing flashbacks when he first returned from Vietnam; physiological reactivity to cues that symbolize the event, such as getting alarmed and nauseated at certain sounds, jack-hammers, fireworks, etc.; avoidance, including not talking about his experiences to anyone for many years and avoiding anything related to the military for many years; diminished interest in activities, including that he has never been able to go deer hunting again and lost all interest in his gun collection; feeling different and alienated from peers; restricted range of affect, reported as cannot feel happy, care-free, or have tender emotions; increased arousal characterized by irritability or outbursts of anger, including being verbally aggressive and losing control of his anger with family and co-workers; continued sleep difficulties, described as multiple awakenings throughout the night; being easily distracted; and being suspicious and distrustful and keeping multiple firearms in his home.  

On mental status examination, the examiner observed that: the Veteran is a reliable historian; orientation is within normal limits; appearance and hygiene are appropriate; behavior is appropriate; affect and mood shows negativity and irritability; while appropriate with the examiner, the Veteran was sarcastic and verbalized much negative thinking; communication and speech are within normal limits; the Veteran showed impaired attention and/or focus, reporting continuing problems with poor concentration and that he has to exert considerable effort to focus and gets angry if he is distracted; panic attacks, including hyperventilation with tingly sensations in his extremities, flushing, and feelings of dissociation, occurring less than once per week; signs of suspiciousness, including a report that he does not trust anyone and has particular problems with young-looking Asians; no report of a history of delusions and no delusions observed; no report of a history of hallucinations and no hallucinations observed; obsessive compulsive behavior severe enough to interfere with routine activities, described as having certain routines that he has created that he feels he has to follow at work, and getting irritated with people when they interrupt him when he "is locked in" to one of his routines; thought processes are appropriate; the Veteran is able to understand directions and does not have slowness of thought nor does he appear confused; judgment is not impaired; abstract thinking is normal; memory is within normal limits; and suicidal and homicidal ideation are absent.  

The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner observed that mentally, the Veteran has no difficulty performing activities of daily living.  The examiner opined that the best description of the Veteran's current psychiatric impairment is that psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner identified symptoms of anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, poor concentration, and difficulty in establishing and maintaining effective work and social relationships.  The examiner observed that the Veteran has no difficulty understanding commands.  

The May 2012 VA examiner diagnosed the Veteran with anxiety disorder not otherwise specified and assigned a GAF score of 55 based on mild to moderate symptoms and moderate impairment in social and interpersonal functioning.  Although the examiner did not indicate which provided phrase best summarized the Veteran's level of occupational and social impairment, reading the examination report as a whole, the examiner's opinion is clear.  Regarding social impairment, she found the Veteran to have moderate impairment.  Regarding occupational impairment, she noted that there had been no disciplinary problems at work since the last examination, indicating that occupational impairment remained mild to moderate with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

The Veteran reported that he remains married to his wife of twelve years and that he has a good relationship with her and that he does feel close to her but not as close as he would like to.  The Veteran reported that in the last year he and his son are getting along better and that the relationship was previously distant.  The Veteran stated that he does not have much of a relationship with his daughter and that the last time he saw her was December 2011 and that after five minutes they started arguing.  He stated that he has no other family relationships noting, "I'm not much for relationships.  I don't get close to people."  The Veteran reported that he continued to work as a government contractor supporting training for the Army Reserve and National Guard and denied having any disciplinary problems at work since the last examination.  

The examiner noted a symptom of depressed mood.  The Veteran denied re-experiencing symptoms and stated that he used to have flashbacks, intrusive thoughts, and nightmares.  The Veteran denied any trauma-related avoidance or foreshortened sense of future.  He endorsed loss of interest in activities, detachment, and difficulty getting close to others.  He denied sleep disturbance, but reported that occasionally he will awaken early and then return to sleep.  He reported a loss of interest in activities over the last 10 years.  He said that he very rarely feels happy and does not know how to enjoy himself anymore.  He reported that he has not had thoughts of suicide.  The Veteran denied feeling anxious, nervous, or fearful.  He endorsed feeling angry, concerned, and aggravated and reported that he sometimes feels a tightness in his chest as a result.  The Veteran reported good concentration and denied hyperstartle or hypervigilance.  He denied any acts of violence since the last examination.  He reported reduced sexual desire and that Viagra helps physically, but not emotionally.  He said, "More and more I have a sense that things aren't right, but I'm not sure I want to do anything to make things better."  

The examiner found that the Veteran does not exhibit the full spectrum of symptoms required to meet the criteria for a diagnosis of PTSD, because he is no longer bothered by re-experiencing symptoms.  The examiner diagnosed anxiety disorder not otherwise specified (or subthreshold PTSD).  She noted that it is at least as likely as not that the anxiety disorder is secondary to Vietnam combat trauma and that anxiety disorder is the primary psychiatric etiology causing the current level of distress.  

In January 2012, the Veteran's son submitted a statement describing the Veteran's behavior.  The Veteran's son requested that the statement not be disclosed to the Veteran.  Accordingly, while the Board has considered the statement in its entirety, only a brief summary is given here.  The Veteran's son reported feeling that he was treated more like a boot camp recruit than a child, being physically abused by the Veteran, being treated with a lack of empathy or caring, and being emotionally and verbally abused.  He described that the Veteran did not have friends and was unable to keep work relationships and that he exhibited an erratic emotional state, violent mood swings, and was unable to trust others.  He described that at one time while he was growing up the police were called fifteen times in one month for domestic violence.  He described that the Veteran's neurotic behavior continues to this day, although now there is only "verbal screaming."  He reported that the Veteran's co-workers hated him because he belittled and insulted them.  He reported that the Veteran has calmed down, but that his attitude and social skills still impact his ability to communicate effectively with co-workers.  

In January 2012, the Veteran's daughter submitted a statement in which she described that the Veteran was never the same when he returned home from his final tour of duty.  She reported that he had difficulty relating to people, made racist comments, and was unable to connect with his children in any meaningful way.  She also reported that his temper frequently "boiled over" causing difficulty in maintaining employment.  She reported that the Veteran constantly feels that danger is around every corner, that someone is "out to get him" and that he applies this to groups or individuals who have differing points of view.  She also reported that the Veteran lacks a sense of empathy towards others.  

The Veteran's wife, who is a registered nurse, submitted a statement in January 2012 in which she describes being married to the Veteran for 11 years, during which time he has "shown numerous indications of PTSD in varying degrees."  She notes that he has difficulty establishing and maintaining effective work and social relationships, that he is argumentative and quick tempered, and that his attitude is very negative and he often displays irritability.  She reports that their social interactions with family and friends have "greatly deteriorated over the years" and that the Veteran exaggerates the negative, is not trusting, is sarcastic, and prefers to think the worst of people and situations.  

Three of the Veteran's co-workers submitted statements in December 2011.  One co-worker described that working with the Veteran is difficult and requires patience because there is no simple conversation with him, as he is always right or wrong, and any interaction turns into an argument.  They reported that the Veteran exhibits signs of suspiciousness and not trusting people.  One co-worker described that he has seen the Veteran hit co-workers on at least three occasions.  They reported that the Veteran is argumentative and shows negativity, irritability, sarcasm, and negative thinking.  One co-worker reported that in her opinion the Veteran shows signs of having trouble coping with stress levels in the work place.  

In a March 2010 statement the Veteran described having nightmares for at least the first fifteen years after service.  He reported a feeling of estrangement from family and friends and that it seemed he had little in common with those who had not shared his experiences.  He reported that this affected his relationship with his first wife and children, and that he loves his second wife dearly but still has a fear of losing someone he is close to.  He also described a mixture of impatience and anger that can cause him to "fly off the handle" when disagreeing with a family member or co-worker.  He reported that this has affected his work and ability to attain higher levels of responsibility for which his education and experience should have prepared him.  

In his August 2011 substantive appeal, the Veteran reported that he believes that he suffers from occupational and social deficiencies to a greater extent than the VA decision indicated.  He noted that PTSD has interfered with his ability to build effective relationships with his family and that both of his children referred to his impaired impulse control with unprovoked irritability and violent outbursts in their statements.  The Veteran reported that he is unable to establish and maintain effective work and social relationships.  He reported that since relocating to Texas in 1980 he has had eight jobs and was terminated from four of them for difficulty getting along with co-workers.  He reported that his inability to get along with others has also impacted his ability to advance in his present position, which he has held for 14 years.  Regarding social relations, the Veteran reported that he has only a few close acquaintances and no close personal friends.  The Veteran asserted that he is entitled to a rating of at least 70 percent.  

At the May 2013 hearing, the Veteran described that he never feels at peace with himself, always has a sense of anxiety, a sense of "what's around the next corner," and that he doesn't want to be around too many people.  He reported that when he is around people he can be overbearing and argumentative and feels uncomfortable and is going to "lash back or fight back regardless of the provocation."  The Veteran reported that he does not miss work because of PTSD, although it does affect his "mentally being there."  The Veteran described that he did not pursue promotional opportunities, such as becoming a site manager, because of his limitations related to interacting with others.  The Veteran reported that he has an obsessive review of his house at night and checks locks several times.  Regarding flashbacks and startle response, the Veteran described that sometimes he thinks back and gets "the thousand yard stare" and at those times he does not appreciate people interrupting because he wants "to be there" in his own little world.  Regarding his relationship with his children, the Veteran reported that he is not often able to be in the same room with his daughter without arguing and that with his son "it's kind of on and off," and that he has been getting along better with his son recently.  

When asked what PTSD symptom bothered him most, the Veteran said the fact that he doesn't feel close to people.  He described that he never felt close to his first wife and doesn't feel as close as he should to his second wife, and that there is a barrier between him and his kids.  The Veteran also described that it is no longer pleasurable to go to movies or to go out to eat and that he doesn't like crowds, such as at parties or sporting events.  The Veteran reiterated, "I think it's that type of interaction more than anything is how PTSD has affected me, along with feelings of negativity, a tendency to be argumentative and being too demonstrative in - oh, no, you're not going to push me around on this one type of thing."  The Veteran asserted that he meets the rating criteria for a 70 percent rating and that he has deficiencies in most areas such as work, family relations, judgment, thinking, mood, as well as impaired impulse control, unprovoked irritability, and an inability to establish and maintain effective relationships.  

As an initial matter the Board notes that there is some question as to the Veteran's diagnosis.  Whether the Veteran is rated under Diagnostic Code 9411 for PTSD or 9413 for an unspecified anxiety disorder, the same rating criteria apply.  Therefore, the Board will continue to refer to the Veteran's service-connected disorder as PTSD, the disorder for which service connection was originally established.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal period the Veteran's PTSD has most nearly approximated the criteria for a 50 percent rating.  Although the August 2010 examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), and the May 2012 examiner seemed to agree, at least as to occupational impairment, an examiner's choice of GAF score and opinion as to the level of occupational and social impairment is not binding on the Board.  See 38 C.F.R. § 4.126.  Regarding occupational impairment, the Board finds that the Veteran's PTSD results in reduced reliability and productivity, because as the evidence described above shows, although the Veteran has not missed work recently due to PTSD symptoms and has held the same job for approximately the last 15 years, there is extensive evidence that his PTSD symptoms have prevented him from advancing in his current job, for example through promotion to a managerial position.  Regarding social impairment, the May 2012 examiner noted moderate impairment in social and interpersonal functioning and the evidence discussed above demonstrates that the Veteran has no close friends, a close (but not as close as he would like) relationship with his wife, and a distant relationship with his children (although improving with his son).  Therefore, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  The assigned GAF scores of 55 and 60, indicating moderate difficulty in social and occupational functioning, support this finding.  

The Veteran has experienced symptoms described in the criteria for 30 and 50 percent ratings, including anxiety, suspiciousness, chronic sleep impairment, panic attacks weekly or less often, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also experiences symptoms that are similar in severity, frequency, and duration as those described in the 50 percent rating criteria.  Specifically, the Board finds that the Veteran's lack of empathy for others and feelings of social detachment or isolation are similar to the symptoms of flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Additionally, the Veteran's irritability, negativity, sarcasm, and mood swings are similar to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

A rating higher than 50 percent is not warranted for any period of time on appeal.  The Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The Veteran does not have deficiencies in judgment or thinking.  The August 2008 VA examiner observed that the Veteran's judgment was not impaired.  Regarding thinking, the examiner observed that there was no history of delusions or hallucinations and none were observed, that thought processes are appropriate, and that abstract thinking was normal.  The examiner also observed that the Veteran was able to understand directions and did not have slowness of thought or appear confused.  Thus, while the examiner did note that the Veteran reported poor concentration, the examination findings show no deficiencies in judgment or thinking.  The May 2012 examiner indicated that the assigned GAF score of 55 was based on moderate impairment in social and interpersonal functioning.  She indicated no change in the Veteran's mental health, legal, and behavioral history since the last examination, and noted that the Veteran reported good concentration.  No deficiencies in judgment or thinking were noted.  The statements by the Veteran's son and daughter indicate possible impaired judgment and/or thinking.  For example, the Veteran's daughter describes that he has difficulty understanding the logical progression of discussions or arguments and is unable to relate to any opposing point of view even in the simplest of contexts.  However, based on the examination findings, the Board finds that at most the Veteran's symptoms reflect impaired judgment and impaired abstract thinking, but do not more nearly approximate deficiencies in judgment and thinking.  

Regarding work and family relations, the Board finds that the Veteran's PTSD more nearly results in reduced reliability and productivity in these areas, rather than deficiencies.  Although he has difficulty establishing and maintaining effective work and social relationships, he has held the same job for approximately 15 years, does not miss time from work due to his symptoms, and one of the co-workers who submitted a statement described the Veteran as a good friend, and he has a close relationship with his wife and an improving relationship with his son.  The Veteran's mood has been described as showing negativity and irritability and as being depressed.  Even assuming that this reflects a deficiency in mood, the Veteran's PTSD symptoms do not result in deficiencies in judgment, thinking, work, or family relations, and therefore the Veteran's symptoms do not result in occupational and social impairment with deficiencies in most areas.  The Veteran's PTSD symptoms also do not result in total occupational and social impairment. 

Additionally, the Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria.  There is no indication of suicidal ideation; at the August 2010 and May 2012 VA examinations the Veteran denied a history of suicide attempts and denied thoughts of suicide.  No problems with speech have been reported, and the August 2010 examiner observed that communication and speech were within normal limits.  There is also no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Although the August 2010 examiner noted panic attacks, they were reported as weekly or less often, the Veteran's behavior, appearance, and hygiene were reported as appropriate, and the examiner noted that mentally, the Veteran has no difficulty performing activities of daily living.  Similarly, although the May 2012 examiner noted depressed mood, she did not indicate that depression was near-continuous and affected the Veteran's ability to function independently, appropriately, and effectively.  

Regarding obsessional rituals that interfere with routine activities, the August 2010 examiner did note obsessive compulsive behavior severe enough to interfere with routine activities, which was described as having certain routines that he has created that he feels he needs to follow at work, and getting irritated when people interrupt him.  Additionally, at the May 2013 hearing, the Veteran reported an obsessive review of his house at night and checking locks several times.  It is not clear what routine activity the symptom described by the examiner interferes with, rather it seems to be a description of one cause and/or manifestation of the Veteran's irritability.  Regarding checking locks, the Veteran answered yes to a question of whether he checks things several times at night, but did not elaborate to explain how long this takes, therefore it is not clear that this activity interferes with the Veteran's ability to fall asleep, let alone any other routine activities.  

Regarding impaired impulse control (such as unprovoked irritability with periods of violence), it is clear from the evidence discussed above that the Veteran experiences irritability.  It is not clear, however, that his irritability is entirely unprovoked or that it results in periods of violence.  For example, one trigger for irritability is being interrupted at work.  Although expressing irritability at being interrupted by a co-worker may be unreasonable, it is not unprovoked.  Regarding violence, service connection for PTSD was established with an effective date of January 2010, and the Veteran has not challenged the effective date.  The Veteran, his children, and his co-workers report a history of violence, for example, the Veteran's son described that at one time while he was growing up the police were called fifteen times in one month for domestic violence and one of the Veteran's co-workers who had been working with the Veteran for the past 4 years at the time of a December 2011 statement noted having seen the Veteran hit co-workers while arguing on at least three occasions.  However, it is not clear that there have been any instances of violence since service connection for PTSD was established.  Notably, at the August 2010 VA examination, the Veteran did not report any recent incidents of violence, only a history of violence with his first wife, and at the May 2012 VA examination, the Veteran denied any acts of violence since the last examination.  

Regarding inability to establish and maintain effective relationships, the Board finds that the Veteran's PTSD results in difficulty in establishing and maintaining effective work and social relationships, rather than inability.  As noted above, the Veteran has held the same job for approximately 15 years and one of the Veteran's co-workers described him as a good friend.  Additionally, the Veteran has a close relationship with his wife of approximately 12 years, although not as close as he would like.  

Regarding difficulty in adapting to stressful circumstances (including work or a worklike setting), one of the Veteran's co-workers reported that in her opinion, the Veteran shows signs of someone who has trouble coping with stress levels in the workplace.  However, to the extent that the Veteran does experience symptoms that are listed in the higher criteria, or symptoms of similar severity, frequency, and duration, those symptoms do not result in the required level of occupational and social impairment for a rating above 50 percent, as discussed above, and a rating higher than 50 percent is not warranted.  

With respect to an extraschedular rating, the applicable rating criteria fully contemplate the manifestation of the Veteran's PTSD.  38 C.F.R. § 3.321 (2013).  Notably, the symptoms listed in the rating criteria are only examples, and the Board has considered all of the Veteran's symptoms, including lack of empathy, feelings of social isolation, and negativity and sarcasm.  See 38 C.F.R. § 4.130.  The rating criteria are thus adequate to evaluate the disability.  Additionally, at the August 2010 VA examination and confirmed at the May 2012 examination, the Veteran denied missing time from work due to PTSD, denied taking medications or receiving psychotherapy for PTSD, denied hospitalization for PTSD, and denied legal problems, and there is no evidence that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Furthermore, whether the symptoms of the Veteran's PTSD are considered alone or in combination with symptoms of tinnitus and bilateral hearing loss, the other disabilities for which the Veteran is service connected, there is no evidence of marked interference with employment, i.e., beyond that indicated by the ratings of (now) 50 percent for PTSD, 10 percent for tinnitus, and 10 percent for hearing loss. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  At a January 2011 VA examination, the Veteran reported that tinnitus did not affect daily life and reported that hearing loss caused problems with conversation in noise or on the phone and that the Veteran has to ask people to repeat themselves.  There is also no evidence of frequent hospitalization during the appeal period or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation is also not warranted based on the collective impact of the Veteran's service-connected disabilities. 38 C.F.R. § 3.321(b)(1).  

Additionally, as the Veteran has been employed throughout most of the appeal period (he indicated at the May 2013 hearing that he would be retiring in February, but indicated that retirement was due to old age, not PTSD, as he stated that he planned to retire and "draw [his] Social Security"), the issue of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (explaining that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability).  


ORDER

Entitlement to a disability rating of 50 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


